On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Joseph L. Colburn, Jr. In accordance with Gov.Bar R. V(29), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on February 28, 1992, recommending that Joseph L. Colburn, Jr. be reinstated to the practice of law in the state of Ohio. No objections to said Final Report were filed.
The court coming now to consider its order of May 10, 1989, indefinitely suspending respondent, Joseph L. Colburn, Jr., from the practice of law pursuant to Gov.Bar R. V(7)(b), with credit given for two years of the period of respondent’s previous suspension imposed under Gov.Bar R. V(8)(a)(iii) [now Section 9(a)(iii) ], to be applied as of the date of his release from incarceration, finds that respondent has complied with that order and with the provisions of Sections 25 through 28 of Gov.Bar R. V. On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Joseph L. Colburn, Jr., Attorney Registration Number 0042843, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $789.59, less the deposit of $500, for a total balance due of $289.59, which costs shall be payable to this court on or before May 11, 1992, by certified check or money order.
IT IS FURTHER ORDERED that respondent forthwith comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Disciplinary Counsel v. Colburn (1989), 42 Ohio St.3d 173, 538 N.E.2d 110.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.